DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 8, 9, 18, 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8, 18 recite the limitation “switching from selecting the mode of operation…to selecting the mode of operation…based on the second access technology” which makes the claims indefinite.  It appears the selection of mode of operation does not change since “the mode of operation” is claimed after switching.  It’s unclear if Applicant intended to claim “switching from selecting the mode of operation…to selecting another mode of operation…based on the second access technology”.  It’s also unclear what is accomplished by “switching”.  Examiner will interpret as best understood.
Claims 9, 19 recite the limitations “a first mode of operation” and “second mode of operation” which make the claims indefinite.  It’s unclear if “a first mode” and “a second mode” are modes available after selecting “a mode of operation” as recited in respective claims 1, 11 or if Applicant intended to claim “the mode of operation” recited in respective claims 1, 11 comprises “a first mode” and “a second mode”.  Examiner will interpret as best understood.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
 	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-4, 9 are rejected as being anticipated by claims 1, 2, 3, 9 of US Patent 10,952,129, hereafter Patent’129
	
	Regarding claim 1 of instant application, claim 1 of Patent’129 discloses
	A method performed by a network device, the method comprising: (see lines 1-2)
	establishing a local network connection with an access point using a first access technology; (see lines 7-8)
	receiving, from the access point, an indication of a second access technology used by the access point to connect to an access network; and (see lines 5-6)
	selecting a mode of operation of the network device based at least in part on the second access technology used by the access point to connect to the access network, wherein selecting the mode of operation includes restricting data communication activity between the network device and the access point (see lines 9-12)

	Regarding claim 2 of instant application, claim 1 of Patent’129 discloses 
	receiving, from the access point, a local network advertisement message indicating an availability of the local area network offered by the access point (see lines 3-4)

	Regarding claim 3 of instant application, claim 2 of Patent’129 discloses
 	wherein the indication of the second access technology used by the access point to connect to the access network is included in the received local network advertisement message (see lines 1-3)

	Regarding claim 4 of instant application, claim 3 of Patent’129 discloses
	wherein the local network advertisement message is one of: a network information control message (see lines 1-3)

	Regarding claim 9 of instant application, claim 9 of Patent’129 discloses
 	wherein a first mode of operation configures the network device to perform automatic upload/download functions, and a second mode of operation 10 configures the network device to suspend automatic upload/download functions (see lines 1-3)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, 12, 15-17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ji et al (USPN 2015/0163840) in view of Ely et al (USPN 2016/0095017).

	Regarding claim 11, Ji discloses 
	a network device comprising circuitry including a processor and a memory, the memory containing instructions executable by the processor whereby the network device is operable to: (UE, e.g. FIG. 2 #102, comprising memory containing instructions executed by processor to perform [0043], FIG. 4
	establish a local network connection with an access point using a first access technology (scanning and sending connection request to device serving as cellular network access point using WiFi or Bluetooth technology [0036-0041], FIGs. 3, 8 #304
	receive, from the access point, an indication of a second access technology used by the access point to connect to an access network (receiving confirmation of connection, from device serving as cellular network access point, and indication of the device serving as relay to cellular network using cellular technology [0036-0041], FIGs. 1-3, 8, #306 
	Ji does not expressly disclose select a mode of operation of the network device based at least in part on the second access technology used by the access point to connect to the access network, wherein selecting the mode of operation includes restricting data communication activity between the network device and the access point

	Ely discloses select a mode of operation of the network device based at least in part on the second access technology used by the access point to connect to the access network (client device selects to enter a sharing connection with a particular host device/access point which provides cellular access to client device [0122, 0089, 0029], FIGs. 1, 8
	wherein selecting the mode of operation includes restricting data communication activity between the network device and the access point (entering a connection sharing mode includes restricting traffic activity based on a set of criteria [0144, 0123-0132], FIGs. 3, 7, 8
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “select a mode of operation of the network device based at least in part on the second access technology used by the access point to connect to the access network, wherein selecting the mode of operation includes restricting data communication activity between the network device and the access point” as taught by Ely into Ji’s system with the motivation to enable a STA to select an AP based on the AP’s backhaul connection characteristics to establish connection and conform to the AP’s traffic requirements (Reddy, paragraph [0144, 0123-0132], FIGs. 7, 8

	Regarding claim 12, Ji discloses “receive, from the access point, a local network advertisement message indicating an availability of the local area network offered by the access point” receiving advertisements, as part of a 802.11 or Bluetooth network, indicating availability of local network access [0025, 0040], FIG. 3)

	Regarding claim 15, Ji does not expressly disclose “wherein selecting the mode of operation of the network device is further based at least in part on the first access technology used by the network device” 
	Ely discloses client device entering a sharing connection based on being able to establish connection and perform authentication with host device using WiFi or Bluetooth [0121, 0028]	
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “wherein selecting the mode of operation of the network device is further based at least in part on the first access technology used by the network device” as taught by Ely into Ji’s system with the motivation to enable a STA to select an AP based on the AP’s backhaul connection characteristics to establish connection and conform to the AP’s traffic requirements (Reddy, paragraph [0144, 0123-0132], FIGs. 7, 8

	Regarding claim 16, Ji discloses “wherein the network device is tethered to the access point via one of a wireless connection” UE connected to device serving as cellular network access point using WiFi or Bluetooth technology [0036-0041], FIGs. 3, 8 #304

	Regarding claim 17, Ji discloses “determine that the first access technology and the second access technology are different access technologies” UE determines first access technology such as WiFi or Bluetooth to scan/discovery devices its vicinity that offers a connection using cellular technology different from WiFi/Bluetooth [0036-0038, 0046], FIGs. 3
	Regarding claim 20, Ji does not expressly disclose
	Ely discloses restricting data communication activity includes restricting at least one of uploading and downloading data (entering a connection sharing mode includes restricting both upload and download traffic activity based on a set of criteria [0144, 0123-0132], FIGs. 3, 7, 8
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “restricting data communication activity includes restricting at least one of uploading and downloading data” as taught by Ely into Ji’s system with the motivation to enable a STA to select an AP based on the AP’s backhaul connection characteristics to establish connection and conform to the AP’s traffic requirements (Reddy, paragraph [0144, 0123-0132], FIGs. 7, 8

Claims 1, 2, 5-7, 10 are rejected based on similar ground(s) provided in rejection of claims 11, 12, 15-17, 20 respectively.

Claims 3, 4, 8, 13, 14, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ji) in view of Ely and in further view of Reddy et al (USPN 2017/0006614).

	Regarding claims 3, 13, combined system of Ji and Ely does not expressly disclose wherein the indication of the second access technology used by the access point to connect to the access network is included in the received local network advertisement message”
 	Reddy discloses indication of backhaul/backend network provided in WLAN beacon [0036, 0043-0047]
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “wherein the indication of the second access technology used by the access point to connect to the access network is included in the received local network advertisement message” as taught by Reddy into Ji’s system with the motivation to enable a STA to select an AP based on the AP’s backhaul connection characteristics to establish connection (Reddy, [0036, 0043-0047, 0004], FIGs. 4, 15)

	Regarding claims 4, 14, combined system of Ji and Ely does not expressly disclose “wherein the local network advertisement message is a service set identifier (SSID) beacon”
 	Reddy discloses indication of backhaul/backend network provided in WLAN SSID beacon [0036, 0038, 0043-0047]
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement wherein the local network advertisement message is a service set identifier (SSID) beacon” as taught by Reddy into Ji’s system with the motivation to enable a STA to select an AP based on the AP’s backhaul connection characteristics to establish connection (Reddy, [0036, 0043-0047, 0004], FIGs. 4, 15)

	Regarding claims 8, 18, combined system of Ji and Ely does not expressly disclose “responsive to determining that the first access technology and the second access technologies are different access technologies, switch from selecting the mode of operation of the network device based on the first access technology to selecting the mode of operation of the network device based on the second access technology” 
 	Reddy discloses STA switching from selecting based on RSSI of WLAN to selecting based on backhaul throughput to cellular network [0033, 0042-0047], FIG. 4
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement responsive to determining that the first access technology and the second access technologies are different access technologies, switch from selecting the mode of operation of the network device based on the first access technology to selecting the mode of operation of the network device based on the second access technology” as taught by Reddy into Ji’s system with the motivation to enable a STA to select an AP based on the AP’s backhaul connection characteristics to establish connection (Reddy, [0036, 0043-0047, 0004], FIGs. 4, 15)

Claims 9, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ji in view of Ely and in further view of Khalid et al (USPN 2013/0067061).

	Regarding claims 9, 19, combination of Ji and Ely does not expressly disclose wherein a first mode of operation configures the network device to perform automatic upload/download functions, and a second mode of operation configures the network device to suspend automatic upload/download functions
	Khalid discloses Network Manager Module, part of Operating System of wireless device (FIG. 2 #116), executes policy rules to automatically perform data transfer functions when a Wi-Fi connection is provided to the UE and suspend data transfer functions when a 3G, 4G, or LTE connection is provided [0038-0043, 0022] 
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “wherein a first mode of operation configures the network device to perform automatic upload/download functions, and a second mode of operation configures the network device to suspend automatic upload/download functions” as taught by Khalid into combined system of Ji and Ely with the motivation to enable a mobile device/UE to enable or suspend data transfers based on monetary or delay costs to a network provider (Khalid, paragraph [0038-0043, 0022], FIGs. 4, 15)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Somasundaram et al (USPN 2016/0234757)	paragraph [0039]
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI NGUYEN whose telephone number is (571)270-7632. The examiner can normally be reached M-F campus 10:30-5pm, telework 6pm-8pm| Telework count days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THAI NGUYEN/Primary Examiner, Art Unit 2469